                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


MARENA HERNANDEZ,

               Plaintiff,

v.                                                   Case No. 8:18-cv-3018-T-AEP

ANDREW M. SAUL,
Commissioner of Social Security,1

               Defendant.
                                           /

                                           ORDER

       Plaintiff seeks judicial review of the denial of her claim for a period of disability,

disability insurance benefits (“DIB”), and Supplemental Security Income (“SSI”). As the

Administrative Law Judge’s (“ALJ”) decision was not based on substantial evidence and failed

to employ proper legal standards, the Commissioner’s decision is reversed and remanded.

                                               I.
       A.      Procedural Background

       Plaintiff filed an application for a period of disability, DIB, and SSI (Tr. 295-301, 302-

309). The Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr.

219-223). Plaintiff then requested an administrative hearing (Tr. 11-53, 57-63, 86-89, 792-

1051). Per Plaintiff’s request, the ALJ held a hearing at which Plaintiff appeared and testified

(Tr. 249-270). Following the hearing, the ALJ issued an unfavorable decision finding Plaintiff

not disabled and accordingly denied Plaintiff’s claims for benefits (Tr.64-68). Subsequently,


1 Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew M. Saul should be substituted for Acting
Commissioner Nancy A. Berryhill as the defendant in this matter. No further action needs to
be taken to continue this matter by reason of the last sentence of section 205(g) of the Social
Security Act. 42 U.S.C. § 405(g).
Plaintiff requested review from the Appeals Council attaching additional evidence, which the

Appeals Council denied (Tr. 1-9). Plaintiff then filed a civil action in Federal District Court in

the Middle District of Florida (Tr. 1151-54). The District Court reversed and remanded the

decision. (Tr. 1155-69). The ALJ held a subsequent hearing on Plaintiff’s claims and issued a

partially favorable decision finding that Plaintiff was disabled as of August 11, 2014, but was

not disabled between June 1, 2011, her amended alleged onset date, through August 10, 2014

(Tr. 1052-68). Accordingly, the ALJ’s decision became the Commissioner’s final decision.

Plaintiff then timely filed a complaint with this Court (Doc. 1). The case is now ripe for review

under 42 U.S.C. §§ 405(g), 1383(c)(3).

       B.      Factual Background and the ALJ’s Decision

       Plaintiff, who was born in 1966, claimed disability beginning June 11, 2011 (Tr. 302).

Plaintiff obtained less than a high school education (Tr. 367). Plaintiff’s past relevant work

experience included work as a cashier, cleaner, dish washer, driver, and sewer (Tr. 367, 373).

Plaintiff alleged disability due to musculoskeletal symptoms of carpel tunnel in both her left

and right hands (Tr. 369-370).

       The ALJ concluded that Plaintiff met the insured status requirements through June 30,

2016 and had not engaged in substantial gainful activity since June 1, 2011, the alleged onset

date (Tr. 1060). After conducting a hearing and reviewing the evidence of record, the ALJ

determined Plaintiff had the following severe impairments: hypertension; carpal tunnel

syndrome; trigger finger; lateral epicondylitis; lumbar spine spondylosis; cervical spine

degenerative disc and facet disease with cord compression and canal stenosis; multinodular

goiter; and obesity (Tr. 1060). Notwithstanding the noted impairments, the ALJ determined

that prior to August 11, 2014, Plaintiff did not have an impairment or combination of

impairments that met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,



                                                2
Subpart P, Appendix 1 (Tr. 1062). The ALJ then concluded that prior to August 11, 2014,

Plaintiff retained a residual functional capacity (“RFC”) to perform light work and could do no

more than frequently operate hand and foot controls, occasional climbing of ramps and stairs;

could do no more than frequently reach, handle, finger, and feel; and avoid anything more than

occasional exposure to unprotected heights, moving, and mechanical parts, vibration, and loud

noise (Tr. 1065). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective

complaints and determined that, although the evidence established the presence of underlying

impairments that reasonably could be expected to produce the symptoms alleged, Plaintiff’s

statements as to the intensity, persistence, and limiting effects of her symptoms were only

partially consistent with the medical evidence and other evidence (Tr. 1064).

       Considering Plaintiff’s noted impairments and the assessment of a vocational expert

(“VE”), however, the ALJ determined that prior to August 11, 2014, Plaintiff could perform

her past relevant work (Tr. 1066). Given Plaintiff’s background and RFC, the VE testified that

Plaintiff could perform other jobs existing in significant numbers in the national economy, such

as a housekeeper or garment sorter (Tr. 1066). However, when limited to an RFC of only

occasional hand controls and overhead work, the VE testified that Plaintiff could not perform

any past work or other work (Tr. 1113-14). Accordingly, based on Plaintiff’s age, education,

work experience, RFC, and the testimony of the VE, the ALJ found Plaintiff disabled beginning

August 11, 2014 (Tr. 1068).

                                              II.

       To be entitled to benefits, a claimant must be disabled, meaning he or she must be unable

to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than twelve months. 42 U.S.C. §§



                                               3
423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that results

from anatomical, physiological, or psychological abnormalities, which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

1382c(a)(3)(D).

       The Social Security Administration, in order to regularize the adjudicative process,

promulgated the detailed regulations currently in effect. These regulations establish a

“sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

§§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential review,

further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this process, the

ALJ must determine, in sequence, the following: whether the claimant is currently engaged in

substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

significantly limits the ability to perform work-related functions; whether the severe

impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1;

and whether the claimant can perform his or her past relevant work. If the claimant cannot

perform the tasks required of his or her prior work, step five of the evaluation requires the ALJ

to decide if the claimant can do other work in the national economy in view of his or her age,

education, and work experience. 20 C.F.R. §§ 404.1520(a), 416.920(a). A claimant is entitled

to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42

(1987); 20 C.F.R. §§ 404.1520(g), 416.920(g).

       A determination by the Commissioner that a claimant is not disabled must be upheld if

it is supported by substantial evidence and comports with applicable legal standards. See 42

U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation



                                               4
marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews

the Commissioner’s decision with deference to the factual findings, no such deference is given

to the legal conclusions. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th

Cir. 1994) (citations omitted).

       In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

substitute its own judgment for that of the ALJ even if it finds that the evidence preponderates

against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

The Commissioner’s failure to apply the correct law, or to give the reviewing court sufficient

reasoning for determining that he or she has conducted the proper legal analysis, mandates

reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining whether

the findings of the Commissioner are supported by substantial evidence and whether the correct

legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

(11th Cir. 2002).

                                              III.

       At issue is the ALJ’s finding that Plaintiff was not disabled during the period of June 1,

2011 through August 10, 2014. Plaintiff argues that the ALJ erred by not properly considering

the medical opinion evidence of Dr. Lebowitz and Dr. Lee in determining Plaintiff’s limitation

of her hands and arms and finding that Plaintiff could perform gross manipulative functions “no

more than frequently” in determining Plaintiff’s RFC. For the following reasons, the ALJ did

not apply the correct legal standards and the ALJ’s decision is not supported by substantial

evidence.

       A.      Medical Opinion Evidence

       At step four of the sequential evaluation process, the ALJ assesses the claimant’s RFC

and ability to perform past relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545,



                                               5
416.920(a)(4)(iv), 416.945. To determine a claimant’s RFC, an ALJ makes an assessment

based on all of the relevant evidence of record as to what a claimant can do in a work setting

despite any physical or mental limitations caused by the claimant’s impairments and related

symptoms. 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). In rendering the RFC, therefore, the

ALJ must consider the medical opinions in conjunction with all of the other evidence of record

and will consider all of the medically determinable impairments, including impairments that

are not severe, and the total limiting effects of each. 20 C.F.R. §§ 404.1520(e), 404.1545(a)(2)

& (e), 416.920(e), 416.945(a)(2) & (e); see Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir.

1987) (stating that the “ALJ must consider the applicant’s medical condition taken as a whole”).

       When assessing the medical evidence, the ALJ must state with particularity the weight

afforded to different medical opinions and the reasons therefor. Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citation omitted). The Social Security regulations

provide guidelines for the ALJ to employ when evaluating medical opinion evidence. See 20

C.F.R. §§ 404.1527, 416.927. In determining the weight to afford a medical opinion, the ALJ

considers a variety of factors including but not limited to the examining relationship, the

treatment relationship, whether an opinion is well-supported, whether an opinion is consistent

with the record as a whole, and the area of the doctor’s specialization. 20 C.F.R. §§

404.1527(c), 416.927(c). For instance, the more a medical source presents evidence to support

an opinion, such as medical signs and laboratory findings, the more weight that medical opinion

will receive. 20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3). Further, the more consistent the

medical opinion is with the record as a whole, the more weight that opinion will receive. 20

C.F.R. §§ 404.1527(c)(4), 416.927(c)(4). These factors apply to both examining and non-

examining physicians. Id. §§ 404.1527(e), 416.927(e). The opinion of a non-examining

physician “taken alone” does not constitute substantial evidence to support an administrative



                                               6
law judge’s decision. Swindle v. Sullivan, 914 F.2d 222, 226 n.3 (11th Cir. 1990). A claimant’s

RFC is, ultimately, “a matter reserved for the ALJ’s determination, and while a physician’s

opinion on the matter will be considered, it is not dispositive”). Beegle v. Soc. Sec. Admin.,

Comm’r, 482 F. App’x 483, 486 (11th Cir. 2012).

         Here, Plaintiff originally filed an application for disability benefits alleging an onset

date of disability around 2010. In 2012, the ALJ issued an unfavorable decision finding that

Plaintiff was not disabled and was capable of medium work with no manipulative limitations

(Tr. 64-85). Plaintiff submitted new evidence and requested review by the Appeals Council,

which was denied (Tr. 1-9). Plaintiff then filed a civil action in the Federal District Court for

the Middle District of Florida (Tr. 1151-54). The District Court reversed and remanded the case

and directed the ALJ to consider the new evidence as well as reevaluate certain other medical

evidence (Tr. 1155-69). Upon reconsideration, a new ALJ ordered two additional evaluations

by Dr. Charles Lebowitz, who examined Plaintiff and her medical records, as well as Dr. Susan

W. Lee who reviewed Plaintiff’s medical records (Tr.1323-1335, 1739-40). The ALJ then

issued a partially favorable decision finding that Plaintiff was not disabled before August 11,

2014, but became disabled on that date (Tr. 1052-68). At issue is the determination by the ALJ

that Plaintiff was not disabled between June 1, 2011 and August 10, 2014 and the determination

that during that time Plaintiff had an RFC to perform light work and could do no more than

frequently operate hand and foot controls, occasional climbing of ramps and stairs; could do no

more than frequently reach, handle, finger, and feel and avoid anything more than occasional

exposure to unprotected heights, moving, and mechanical parts, vibration, and loud noise (Tr.

1065).

         In rendering Plaintiffs RFC, the ALJ improperly discounted the medical opinion

evidence of Dr. Lebowitz and Dr. Lee. The ALJ noted that in determining Plaintiff’s RFC



                                                7
between the period of 2011 and 2014, she afforded little weight to the opinions of Dr. Lebowitz

and Dr. Lee. Specifically, by stating that:

       The undersigned accords little weight to the opinions of a consultative examiner in 2017
       and a medical expert in the current year since they were offered 3 or more years after
       the claimant is found to have the above determined residual functional capacity.

(Tr. 1065).

       The ALJ erred by improperly discounting the medical evidence of Dr. Lebowitz and Dr.

Lee based solely upon when the opinions were rendered. Generally, there is no requirement that

the ALJ refer to every piece of evidence in his decision. (See Tr. 1052-78). See Dyer v.

Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) see also 20 C.F.R. § 404.1529(c)(3)(iv).

However, the Eleventh Circuit has held that the ALJ’s failure to assign weight is a harmless

error if the ALJ has discussed the medical opinions to sufficiently demonstrate that they were

considered. See Caldwell v. Barnhart, 261 F. App’x 188, 191 (11th Cir. 2008) (finding that the

ALJ’s failure to discuss weight given to physician’s opinion constituted harmless error when

the opinion did not contradict the ALJ’s finding and was substantially similar to that of another

doctor whose opinion was given substantial weight); Wright v. Barnhart, 153 F. App’x 678,

684 (11th Cir. 2005) (finding harmless error where the ALJ failed to explicitly state what weight

he afforded to a number of physicians’ medical opinions where none of those opinions directly

contradicted the ALJ’s findings). Here, the ALJ specifically ordered the examinations by Dr.

Lebowitz and Dr. Lee and these physicians reviewed the same record, if not a more expansive

record, as the other medical professionals. The ALJ did not provide a valid basis for discounting

these opinions, such as they were unsupported by the evidence or contrary to the record as a

whole. See 20 C.F.R. §§ 404.1527(c), 416.927(c). As such, simply discounting their opinions

due to the date they were rendered is insufficient under 20 C.F.R. §§ 404.1527(c), 416.927(c).

The Commissioner attempts to argue that Dr. Lebowitz’s opinion was afforded less weight



                                               8
because he only reviewed 15 pages of Plaintiff’s medical records. (Doc. 21 ¶ 37). Notably, that

explanation is lacking from the ALJ’s actual decision, therefore it is unclear from the record if

Dr. Lebowitz reviewed only 15 pages.

        Additionally, the ALJ rejected Dr. Lee’s opinion when determining Plaintiff’s RFC

between 2011 and 2014 while relying heavily on Dr. Lee’s opinion with regard to determining

Plaintiff’s RFC after August 10, 2014, even explaining that Dr. Lee’s opinion was more in line

with the Plaintiff’s subjective statements as well as the record as a whole (Tr. 1067). This is in

direct contradiction to the ALJ’s statements with regard to determining Plaintiff’s 2011-2014

RFC (Tr. 1065). The ALJ did not clearly explain why Dr. Lee’s opinion was discounted for

2011, however accepted for 2014. As such, the ALJ erred in discounting both the 2017 opinions

of Dr. Lee and Dr. Leibowitz in rendering Plaintiff’s RFC and the case should be reversed and

remanded for proper consideration of these medical opinions in determining Plaintiff’s RFC

between the time period of June 1, 2011 through August 10, 2014 as it pertains to Plaintiff’s

use of her hands and arms.

                                              IV.

        Accordingly, after consideration, it is hereby

        ORDERED:

        1. The decision of the Commissioner is REVERSED and the matter is REMANDED

pursuant to sentence four of 42 U.S.C. § 405(g) to the Commissioner for further administrative

proceedings consistent with this Order.

        2. The Clerk is directed to enter final judgment in favor of the Plaintiff and close the

case.




                                                9
      DONE AND ORDERED in Tampa, Florida, on this 12th day of March, 2020.




cc: Counsel of Record




                                       10
